Citation Nr: 1535652	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran currently suffers from anemia.


CONCLUSION OF LAW

The requirements for establishing service connection for anemia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The record includes available service treatment records (STRs) and various post-service medical records.  A VA examination has been conducted and an opinion obtained. 

The Board notes that some STRs have been found to be unavailable.  When STRs  are lost or missing, the Court of Appeals for Veterans Claims has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents   had not been shown).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
	
II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and primary anemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed anemia due to complications  of her in-service pregnancy, and that she still suffers from it.  She submitted medical records in August 2009, which she confirmed in March 2010 was a claim for service connection for anemia.

The Veteran's available STRs show that she was treated for iron-deficiency anemia concurrent with her October 1988 pregnancy, and was prescribed iron supplements.  

Private treatment records dated from 2000 to 2002 note the Veteran was seen for menorrhagia due to uterine fibroids and severe anemia.  It was recommended that if the anemia was not pathological, removal of the uterus was recommended.  The records reveal that in December 2001 she was placed on birth control pills and Depo Provera, and the bleeding finally stopped.  She was thereafter scheduled for   a hysterectomy, which was accomplished in February 2002.  A follow-up shortly thereafter indicated that her hemoglobin was still low.  

In a July 2010 VA Examination, the Veteran reported that she was experiencing fatigue and weakness.  The examiner acknowledged that hemoglobin and hematocrit readings taken in conjunction with the Veteran's in-service labor and delivery were indicative of anemia.  However, he opined that the Veteran does not currently suffer from anemia, given that her hemoglobin, hematocrit, and mean corpuscular volume levels were within normal ranges.  Therefore, he concluded that her current symptoms of fatigue and weakness were less likely as not related to her in-service anemia. 

In December 2010, the Veteran was admitted to the emergency room (ER) with complaints of flank pain and pain on urination.  In conjunction with her claim, the Veteran asserted that she went to the ER due to her anemia and low iron levels; however, tests taken the day of that visit showed hemoglobin, hematocrit, mean corpuscular volume, and iron levels that were within the normal reference ranges listed with the results.  Subsequent VA treatment records from March 2011, March 2012, May 2013, and August 2014 note a prior medical history of "anemia - resolved."

After review of the evidence of record, the Board finds that service connection for anemia is not warranted, as the competent and probative evidence indicates that the Veteran has not been diagnosed with anemia during the duration of the claim.  The Board finds especially probative the opinion of the VA examiner in July 2010,   who examined the Veteran, reviewed the claims file and considered the Veteran's laboratory results in determining she does not currently suffer from anemia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Such opinion is further supported by the medical evidence dated during the course of the claim, which shows a prior history of anemia that has resolved.  

The Veteran, through her representative, argues that the 2010 VA examiner did    not take into account her use of iron supplements proximate to the July 2010 examination.  While the Veteran reported during the examination that she has been taking supplements ever since service, the record reflects that when presenting for initial primary care at a VA outpatient clinic in August 2007, she stated that she  was not taking her prescribed iron supplements because they caused constipation.  Additionally, when the Veteran again presented for primary care in August 2009, iron supplements were not noted among her medications.  The Board finds her assertion made during the VA examination to be less persuasive than the 2007 statement she made while seeking treatment, and treatment records during the course of the claim do not show current iron supplements on medication lists.       See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence);    see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran   is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board does not dispute that the Veteran suffered from anemia in service and   contemporaneous to her post-service hysterectomy, and she is competent to report complaints of fatigue and weakness.  However, the diagnosis and etiology of anemia are matters not capable of lay observation, and require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's contentions that she currently suffers from anemia and that such is related to her in-service anemia, is not competent medical evidence.  The Board accords significantly greater probative value to the opinion of the VA examiner and the medical evidence of record dated during the course of the claim than to the Veteran's lay assertions. 

In summary, the most probative evidence of record is against a finding that the Veteran has suffered from anemia during the course of the appeal.  Congress specifically limits entitlement for service-connected disease or injury to cases  where such incidents have resulted in a disability.  See 38 U.S.C.A.  §§ 1110, 1131.  In the absence of proof of a current diagnosis of anemia, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to service connection for anemia is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


